DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a first device configured for capturing…” in claim 21 interpreted as a body worn device such as a wristband, a watch, an armband, a necklace, a headband, an earring, a waist belt, and a ring as noted in paragraph 35 of applicant’s filed specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “capture at least a second set of parameters of the patient from the first device and/or from at least one other device, said second set of a parameters being indicative of at least one of fatigue, walking/running/movement related behavior, weakness, bladder dysfunction, anxiety/nervousness, severe headache, nausea, gastrointestinal discomfort, vision problems, and speech impairment of the patient.”.  The examiner notes that the specification does not have an embodiment that describe a first set of parameters and a second set of parameters as described above gathered from one device. Rather it seems to describe a first set of parameters gathered from a body worn device, and a second set of parameters as those described above gathered from a mobile communication device via a survey. This is noted in claim 24. It 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24-36, 38-47 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Kording (WO 2011133799).
Regarding claim 21, Kording discloses a patient care-flow system (100), said system comprising: 
a first device (104) (paragraph 0055) configured for capturing at least one parameter that is indicative of any one or more of a physical and a physiological characteristic as a first set of parameters (paragraph 0056, 0059, 0081); 
a processor (130): 
a non-transitory storage element (132) (paragraph 0060, 0062); 
encoded instructions stored in the non-transitory storage element, wherein 5Attorney Docket No. 48-03-DIV1 the encoded instructions when implemented by the processor, configure the system to: 

capture at least a second set of parameters (paragraph 0059, wherein examiner notes data gathering is continuous and therefore there will be numerous gathered parameters and those parameters can be different “then the sensor 108 may use different sampling frequencies or rates for different activities”) of the patient from the first device (104) (paragraph 0054-0055) and/or from at least one other device, said second set of parameters being indicative of at least one of fatigue, walking/running/movement related behavior, weakness, bladder dysfunction, anxiety/nervousness, severe headache, nausea, gastrointestinal discomfort, vision problems and speech impairment of the patient (paragraph 0078);
aggregate device behavior (paragraph 0066-0067), of at least the captured first and second set of parameters (paragraph 0063-0064, 0066-0068) using a device interaction policy (216/220/224) (paragraph 0063-0071, 0099, and generally 0099-00102);
construct a composite behavioral profile (paragraph 0070-0073) based on the aggregated device behavior and comparing said composite behavioral profile with a reference behavioral profile (paragraphs 0069, 0070-0073, 0094) by a device behavioral model (214/222/228) (paragraph 0063-0071, 0098);
assess and alert of a patient threat to any one or more of the patient and a provider by detecting a discrepancy between the composite behavioral profile and the reference behavioral profile above a predefined threshold” (paragraph 0074, 0079-0080, 00125-00128, 00130); and 
provide an automated response to the assessed and alerted patient threat (paragraph 0080, 00125-00127, 00130).  

Regarding claim 24, Kording discloses wherein encoded instructions, when implemented by the processor, configured the system to aggregate the second set of parameters from at least one of, a mobile communication device, wearable device, smartphone, tablet, personal digital assistant 6Attorney Docket No. 48-03-DIV1 (PDA) and Internet of Things device (paragraph 0054).  
Regarding claim 25, Kording discloses wherein encoded instructions, when implemented by the processor, configured the system to flag a threshold discrepancy of an event between the composite behavioral profile and the reference behavioral profile to detect a threat, whereby the threshold discrepancy is determined by machine learning algorithms (paragraph 0074, 0079-0080, 0097, 00120, 00125, 00128, 00130).  
Regarding claim 26, Kording discloses wherein the encoded instructions, when implemented by the processor, configured the system to rule out one or more of a device anomaly and a network anomaly once a threshold discrepancy is reached by any one of a network traffic analysis; an application API interaction; an adaptive learning of network/device malfunctioning; and a manual feedback of a certain behavior from the patient (paragraph 0074, 0079-0080, 0097, 00120, 00125, 00128, 00130).  

Regarding claim 28, Kording discloses further comprising integration with a third-party application via an Application Program Interface (API) (paragraph 0060, 0083).  
Regarding claim 29, Kording discloses further comprising integration with at least one of an electronic medical records (EMR), a remote server, and a cloud-based server for at least one of downstream analytics and provisioning (paragraph 0053, 00138).  
Regarding claim 30, Kording discloses wherein at least one conditional event triggers at least one action controlled by a "if this, then that" script manager (paragraph 0075-0080, 0130-0139). 
Regarding claim 31, Kording discloses wherein a "if this, then that" script manager is further embedded with an "and, or" trigger or action operators, allowing increased triggers or actions in a command set (paragraph 0075-0080, 0130-0139). 
Regarding claim 32, Kording discloses wherein the patient threat alert is at least one of a text, an email, a vibration with or without audible notification, a visual display, and a color-coded or blinking notification (paragraph 0080, 00126-00127).  
Regarding claim 33, Kording discloses wherein the automated response is anyone of, or a combination of, duration, frequency and severity analytics of threat episodes (paragraph 0080, 00125-00127, 00130).  
Regarding claim 34, Kording discloses wherein the assessed and alerted patient threat is related to any of one or more of Multiple Sclerosis (M.S.), Primary Progressive Multiple 
Regarding claim 35, Kording discloses a patient care-flow system (104) (paragraph 0054-0055) comprising: 
a first device (108) configured for capturing a first set of parameters that is indicative of any one or more of a physical characteristic and a physiological characteristic (paragraph 0056); 
a processor (130) (paragraph 0060); 
a non-transitory storage element (132) (paragraph 0060); 
encoded instructions stored in the non-transitory storage element, said instructions enable the system to: 
capture a first parameter (detected motion or acceleration) from the first device (108), wherein said first parameter is indicative of one or more of a motion parameter (paragraph 0056), a physical parameter, and a physiological parameter (paragraph 0056, 0064-0068);
capture a second parameter, wherein said second parameter is indicative of environmental data  and wherein said second parameter is from the first device and/or from at least one other device; 
compare the captured parameters with a reference profile (paragraph 0070-0072); and 5Attorney Docket No. 48-03-DIV1 
trigger an alert when detecting a discrepancy between the parameters and the reference profile (paragraph 0073-0074, 0080). 
Regarding claim 36, Kording discloses wherein the first set of parameters comprises at least one of a maximum and minimum value of acceleration, a time of acceleration, a duration of acceleration, a frequency of acceleration, a gap between two maximum or minimum values of 
Regarding claim 38, Kording discloses wherein the second set of parameters is aggregated from at least one of a mobile communication device, a wearable device, a smartphone, a tablet, a personal digital assistant (PDA) and an Internet of Things device.  
Regarding claim 39, Kording discloses wherein the discrepancy is determined by machine learning algorithms (paragraph 0070-0074, 0080).  
Regarding claim 40, Kording discloses wherein the system rules out at least one of a device anomaly and a network anomaly once a threshold discrepancy is reached (paragraph 0090); and wherein the system rules out such anomaly by any one of a network traffic analysis, an application API interactions, an adaptive learning of network/device malfunctioning; and a manual feedback of a certain behavior from the patient (paragraph 0087-0097).  
Regarding claim 41, Kording discloses wherein the alert is 6Attorney Docket No. 48-03-DIV1 triggered only after at least one of a device anomaly and a network anomaly is ruled out (paragraph 0090, generally refer to paragraphs 0087-0097).  
Regarding claim 42, Kording discloses further comprising integration with a third-party application via an Application Program Interface (API) (paragraph 0053-0054, 0058, 0061, 0068-0077, 0082-0087).
Regarding claim 43, Kording discloses further comprising integration with any one of an electronic medical records (EMR), a remote server, and a cloud-based server for down-stream analytics and provisioning (paragraph 0053-0054, 0058, 0061, 0068-0077, 0082-0087) .  

Regarding claim 45, Kording discloses wherein a "if this, then that" script manager is further embedded with an "and, or" trigger or action operators, allowing increased triggers or actions in a command set (paragraph 0130-0139).  
Regarding claim 46, Kording discloses wherein the alert is at least one of a text, a email, a vibration with or without audible notification, a visual display, and a color-coded or blinking notification (paragraph 0123-0130).  
Regarding claim 47, Kording discloses wherein the first set of parameters is related to any one or more of Multiple Sclerosis (M.S.), Primary Progressive Multiple Sclerosis (PPMS), Huntington's Disease, Epilepsy, Chorea, Parkinson's Disease, Seizures, and, or any post-stroke conditions (paragraph 0120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kording in view of Adler (US 20120127157)
Regarding claim 23 and 37, Kording is silent regarding wherein a set of parameters corresponding to an environmental condition surrounding the patient is at least one of, wind velocity, temperature, humidity, aridness, light, darkness, noise pollution, exposure to UV, airborne pollution and radioactivity. Adler teaches wherein a set of parameters corresponding to an environmental condition surrounding the patient is at least one of, wind velocity, temperature, humidity, aridness, light, darkness, noise pollution, exposure to UV, airborne pollution and radioactivity (paragraph 0019, 0021, 0031, 0097). Therefore, it would have been obvious at the time of the invention to modify Kording to include data regarding the surrounding environment by Adler for the purpose of being able to determine if there is any effect on the data gathered in relation to the environmental circumstances and therefore allowing analysis to be further accurate and improved.
Response to Arguments
Applicant's arguments filed 6/01/2020 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding  Kording and the following claim language is noted as follows:
Re: “aggregate device behavior….using a device interaction policy…”. Firstly, absent any special definition, this claim language reads to examiner as combine the captured device parameters. Kording discloses that in multiple paragraphs including aggregate device behavior (paragraph 0066-0067, of at least the captured first and second set of parameters (paragraph 0063-0064, 0066-0068) using a device interaction policy (216/220/224) (paragraph 0063-0071, 0099, and generally 0099-00102). Kording discloses in paragraph 0066… “…can include an average tremor….average magnitude…deviation from steady behavior”…paragraph 0067… “can include a numer, average, or median count of a particular good or poor behavior…number of times that patient exercises, stops walking, or starts or stops other movement within a time window…average of median activity level of the patient…”. 
Re: construct a composite behavioral profile (paragraph 0070-0073) based on the aggregated device behavior and comparing said composite behavioral profile with a reference behavioral profile (paragraphs 0069, 0070-0073, 0094) by a device behavioral model (214/222/228) (paragraph 0063-0071, 0098). Kording discloses in paragraph 0070…”derive surrogate biomarkers…examine the relevant data to determine summaries, analyses, trends, patterns, and other medically relevant information…include summaries of the percentage, ratio, or other fractions of time that the patient  is active and/or sedentary, the average, median, and or 
Re: assess and alert of a patient threat to any one or more of the patient and a provider by detecting a discrepancy between the composite behavioral profile and the reference behavioral profile above a predefined threshold” (paragraph 0074, 0079-0080, 00125-00128, 00130). Paragraph 0073-0074 disclose “surrogate biomarkers (e.g. composite behavioral profile” can include estimates of quantitative clinical measures or scores…estimates of such clinical scores or measures for a patient can be based on comparisons between the relevant data of the patient with the relevant data of a sample of other patients or persons having known scores or measures…based on similarities or different between the relevant data of the patient and the relevant data of the persons in the sample…patient may be identified as being in the same state of early onset as the persons in the sample…”. Paragraph 0079-0080 discuss reporting of the activities, activity transitions, and/or surrogate biomarkers is made available to healthcare providers and payers to assist in the long term tracking and assessment of patient medication and therapy outcomes. Paragraph 0080 discusses “an intervention level… which may provide real time and/or clinical interventions…trigger cueing to the patient via the device 104…fall prevention alarm…: Paragraph 00125 states “real time intervention includes a notification provided.”…paragraph 00126-00128 further discusses cueing, notifications, alarms. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791